Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020, 5/21/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20170165737A1, herein referred to as Kenji, and further in view of US20170036259A1, herein referred to as Kobe.
Regarding Claim 1, Kenji discloses  a method of producing a hot press-formed product, the method comprising: placing a plated steel sheet (See Para. 86) (See Fig. 1, Num. 10), comprising at least one kind of plating layer selected from the group consisting of a hot-dip galvanizing layer and a zinc nickel plating layer (See Para. 50, 56, 60, 73, 86)(See Para. 91) (See Page 7, Table 1, Num. 37), on a die (Fig. 1-2, Num. 1) so as to block a die hole of the die (See Fig. 1, Num. 7), and hot press-forming the hot-dip galvannealed steel sheet using the die (See Para. 46), wherein the die comprises a hard layer (12), and a hardness Hv_Die of from HV (See Page 7, Table 1), over an entirety of a region of a steel sheet contact surface (4) that is adjacent to a die shoulder portion (6) (See Para. 48), the steel sheet contact surface (4) being located outside of the die hole (7) and being configured to contact the hot-dip galvannealed steel sheet that is to be subjected to the hot press forming (See Para. 45-47) (See Para. 86).
Kenji is silent wherein the die comprises a hard layer  having a skewness (Rsk), as measured in a direction from an outside of the die hole toward an inside of the die hole, of from -5.0 to 1.2.
Kobe teaches an analogous invention wherein the die comprises a hard layer having a skewness (Rsk), as measured in a direction from an outside of the die hole toward an inside of the die hole, of from -5.0 to 1.2 (See Para. 51), for the purpose of regulating the Surface roughness of a Substrate (See Para. 43), thereby meeting the limitation of the claimed skewness configuration (See Table 1, Table 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Kenji, with the skewness configuration, as taught by Kobe, in order to have provided improved regulation of the Surface roughness of a Substrate.

Regarding Claim 2, Kenji in view of Kobe discloses the method of producing a hot press-formed product according to claim 1, wherein the hard layer (12 of Kenji) comprises a nitride layer as an outermost layer (See Para. 26 of Kenji) (See Para. 63 of Kenji).

Regarding Claim 3, Kenji in view of Kobe discloses the method of producing a hot press-formed product according to claim 1, wherein the hard layer (12 of Kenji) comprises: a nitride layer (See Fig. 4, Num. 13 of Kenji)(See Para. 26 of Kenji) (See Para. 63 of Kenji) (See Para. 66 of Kenji) (See Para. 69 of Kenji); and a hard coating layer provided on a surface of the nitride layer (Fig. 4, Num. 14 of Kenji).

Regarding Claim 4, Kenji in view of Kobe discloses the method of producing a hot press-formed product according to claim 1, wherein the plated steel sheet  (10 of Kenji) comprises a zinc compound layer or a metallic zinc layer as an outermost layer on the hot-dip galvannealed layer (See Fig. 1, 10A of Kenji) (See Para. 44 of Kenji).

Regarding Claim 7, Kenji discloses a die (1), which is used for hot press forming (title) of a plated steel sheet (Para. 47, 86, 91) comprising at least one kind of plating layer selected from the group consisting of a hot-dip galvanizing layer and a zinc nickel plating layer (Table 1, Num. 37), and the die comprising a hard layer (12) having a hardness Hv_Die of from HV 1,000 to 1,550 (See Page 7, Table 1, Num. 21), over an entirety of a region of a die shoulder  adjacent surface (4) that is adjacent to a die shoulder portion (6)(See Para. 48), the die shoulder adjacent surface (4) being located outside of the die hole (7) and adjacent to the die shoulder portion (6, See Fig. 1)
Kenji is silent wherein comprising a hard layer having a skewness (Rsk), as measured in a direction from an outside of a die hole toward an inside of the die hole, of from -5.0 to 1.2.
Kobe teaches an analogous invention wherein the die comprises a hard layer having a skewness (Rsk), as measured in a direction from an outside of the die hole toward an inside of the die hole, of from -5.0 to 1.2 (See Para. 51), for the purpose of regulating the Surface roughness of a Substrate (See Para. 43), thereby meeting the limitation of the claimed skewness configuration (See Table 1, Table 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Kenji, with the skewness configuration, as taught by Kobe, in order to have provided improved regulation of the Surface roughness of a Substrate.

Regarding Claim 8, Kenji in view of Kobe discloses the die according to claim 7, wherein the hard layer (12 of Kenji) comprises a nitride layer as an outermost layer (See Para. 26 of Kenji) (See Para. 63 of Kenji).

Regarding Claim 9, Kenji in view of Kobe discloses the die according to claim 7, wherein the hard layer (12 of Kenji) comprises: a nitride layer (See Fig. 4, Num. 13 of Kenji)(See Para. 26 of Kenji) (See Para. 63 of Kenji of Kenji) (See Para. 66 of Kenji) (See Para. 69 of Kenji), and a hard coating layer provided on a surface of the nitride layer (Fig. 4, Num. 14 of Kenji).

Regarding Claim 10, Kenji in view of Kobe discloses a die set, which is used for hot press forming (title) of a plated steel sheet (Para. 47, 86, 91)comprising at least one kind of plating layer selected from the group consisting of a hot-dip galvanizing layer and a zinc nickel plating layer(Table 1, Num. 37), and the die set comprising the die (1 of Kenji) according to claim 7, and a punch (1B of Kenji), wherein the punch (1B of Kenji) comprises a second hard layer (See Fig. 1, Num. 12 on lower punch of Kenji) having a skewness (Rsk) (See Para. 51 of Kobe), as measured in a direction from an outside of a punch portion toward an inside of the punch portion (See Para. 43 of Kobe), of from - 5.0 to 1.2 (See Table 1, Table 3 of Kobe), and a hardness HvDie of from HV 1,000 to 1,550 (See Page 7, Table 1, Num. 21 of Kenji), over an entirety of a region of a facing surface (5 of Kenji) that faces the region of the die (1 of Kenji) provided with the hard layer (12 of Kenji), the facing surface (5 of Kenji) facing the die shoulder adjacent surface (4 of Kenji) of the die (1 of Kenji) (See Fig. 1-2 of Kenji).

Regarding Claim 11, Kenji in view of Kobe discloses the die set according to claim 10, wherein the second hard layer (See Fig. 1, Num. 12 on lower punch of Kenji) comprises a second nitride layer as an outermost layer (See Para. 26 of Kenji) (See Para. 63 of Kenji).

Regarding Claim 12, Kenji in view of Kobe discloses the die set according to claim 10, wherein the second hard layer (See Fig. 1, Num. 12 on lower punch of Kenji) comprises: a second nitride layer (See Fig. 4, Num. 13 of Kenji) (See Para. 26 of Kenji) (See Para. 63 of Kenji) (See Para. 66 of Kenji) (See Para. 69 of Kenji), and a second hard coating layer provided on a surface of the second nitride layer (Fig. 4, Num. 14 of Kenji).

Regarding Claim 13, Kenji in view of Kobe discloses a die set, which is used for hot press forming (title) of a plated steel sheet comprising at least one kind of plating layer selected from the group consisting of a hot-dip galvanizing layer(Para. 47, 86, 91) and a zinc nickel plating layer (Table 1, Num. 37), and the die set comprising the die (1 of Kenji) according to claim 9, and a steel blank holder (1B of Kenji), wherein the steel blank holder (1B of Kenji) comprises a second hard layer (See Fig. 1, Num. 12 on lower punch of Kenji) having a skewness (Rsk) (See Para. 51 of Kobe), as measured in a direction from an outside of a punch-insertion portion toward an inside of the punch-insertion portion (See Para. 43 of Kobe), of from -5.0 to 1.2 (See Table 1, Table 3 of Kobe), and a hardness Hv_Die of from HV 1,000 to 1,550 (See Page 7, Table 1, Num. 21 of Kenji), over an entirety of a region of a facing surface (5 of Kenji) that faces the region of the die (1 of Kenji) provided with the hard layer (12 of Kenji), the facing surface (5 of Kenji) facing the die shoulder adjacent surface (4 of Kenji) of the die (1 of Kenji).

Regarding Claim 14, Kenji in view of Kobe discloses the die set according to claim 13, wherein the second hard layer (See Fig. 1, Num. 12 on lower punch of Kenji) comprises a second nitride layer as an outermost layer (See Para. 26 of Kenji) (See Para. 63 of Kenji).

Regarding Claim 15, Kenji in view of Kobe discloses the die set according to claim 13, wherein the second hard layer (See Fig. 1, Num. 12 on lower punch of Kenji) comprises: a second nitride layer (See Fig. 4, Num. 13 of Kenji) (See Para. 26 of Kenji) (See Para. 63 of Kenji) (See Para. 66 of Kenji) (See Para. 69 of Kenji), and a second hard coating layer provided on a surface of the second nitride layer (Fig. 4, Num. 14 of Kenji).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US20170043386A1: similar press forming.
US20150354035A1: similar zinc composition.
US20180141102A1: similar RSK configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725